Title: To Alexander Hamilton from Samuel Hodgdon, 9 May 1794
From: Hodgdon, Samuel
To: Hamilton, Alexander



Philadelphia May 9th, 1794
Sir,

I attended last evening what is here called a Town-meeting—permit me to give you the following description of it. By six o’Clock about three hundred of the lower class of people were assembled, when for want of more respectable characters Colonel Morgan, Mr. Leiper, Neddy Pole and Mr. Pennington wer called on to preside. The meeting being thus organized, without further ceremony the Moderator, Morgan, handed to the Secretary Pennington, a number of resolutions cut and dried—and asked the Mob whether they should be read, all vociferated yes. The Secretary after making apologies for want of better lungs, read the resolutions (which were lengthy) through. Leiper then came forward to address the rabble, his speech was worthy of such an orator—he attempted to explain, and then bitterly complained of the meditated tobacco and snuff excise as he was taught by the resolution-writer to call the duty. He said the whole fraternity were not able to raise the money, or give the requested security. Pole next came forward to complain of the injuries intended on the Auctioneers, having finished his reading and speech, without one word of debate the question on the resolutions was called for. The Moderator desired to be informed whether they would take them up separately or together, all being satisfied with the debates and fully understanding the merits of the resolutions they agreed to pass them in gross; which was instantly done—and three cheers ended the meeting. The spectators of the farce whom I took to be more than two thirds of the persons present, were distress’d to see with what facility a few demagogues could mislead and abuse an ignorant but harmless people. I shall say nothing of the resolutions more than that they were well wrote, impertinent and insidious; a copy of them was directed to be presented to the President, the Vice President as President of Senate and the Speaker of the house of Representatives.
With respect and esteem   I am Sir,   Your most obedient servt

Samuel Hodgdon
Colonel Hamilton.

 